OPINION — AG — AN INDIVIDUAL WHO HAS BEEN APPOINTED TO FILL AN AUTHORIZED POSITION AS "STENOGRAPHER" IN THE OFFICE OF A "GROUP A" OR "GROUP B" COUNTY OFFICER (OR ANY OTHER POSITION IN SUCH OFFICE OTHER THAN AN AUTHORIZED POSITION AS "DEPUTY" OR "ASSISTANT" IN SUCH AN OFFICE) MAY NOT BE DESIGNATED AS A "FIRST OR CHIEF DEPUTY OR ASSISTANT", AND SO WOULD NOT BE ENTITLED TO THE MANDATORY SALARY OF AN AMOUNT EQUAL TO 90 PERCENT OF THE SALARY OF THE PRINCIPAL OFFICER, PROVIDED FOR IN 19 O.S. 179.7 [19-179.7] FOR A FIRST OR CHIEF DEPUTY OR ASSISTANT, EVEN THOUGH FILLING THE ONLY SUBORDINATE POSITION AUTHORIZED FOR THE OFFICE OF SUCH OFFICERS. HOWEVER, IT IS THE FURTHER OPINION OF THE AG THAT THE PROVISIONS OF 19 O.S. 179.7 [19-179.7](4)(D) THAT "NO EIGHTY PERCENTUM LIMITATION SHALL APPLY TO COUNTY OFFICES EMPLOYING ONLY TWO DEPUTIES OR ASSISTANTS," WOULD BE APPLICABLE TO AN OFFICE HAVING LESS THAN THREE SUBORDINATE EMPLOYEES, EVEN THOUGH NONE OF SUCH EMPLOYEES BE A "DEPUTY" OR "ASSISTANT". CITE: 19 O.S. 179.7 [19-179.7] (JAMES C. HARKIN)